Judgment of the Supreme Court, New York County (Franklin Weissberg, J., at suppression hearing; Ira Beal, J., at jury trial and sentence), convicting defendant of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him to concurrent, indeterminate terms of imprisonment of from AVz to 9 years, is unanimously affirmed.
We find no merit to defendant’s claim that the proof of the uncharged sales deprived him of a fair trial (People v Hernandez, 71 NY2d 233). While the better practice would have been for the court to give limiting instructions explaining the purpose of such proof, here the unpreserved error was harmless (People v Williams, 67 AD2d 265, 268, affd 50 NY2d 996). Also unpreserved is defendant’s contention that the prosecutor’s comments on summation concerning the uncharged crimes were improper; were we to reach this argument, we would find it to be of no merit. Concur—Murphy, P. J., Carro, Milonas, Kassal and Wallach, JJ.